 19-10096-mg        Doc 67    Filed 06/14/19    Entered 06/14/19 12:19:26       Main Document
                                               Pg 1 of 8

R OSE N B E R G~ EST I S,P.C.                                                 733 Third Avenue
                                                                              New York, New York 10017
ATTORNEYS AT LAW                                                              212.867.6000
                                                                              Fax 212.551.8484
                                                                              www.rosenbergestis.com

                                                                            Howard W. Kingsley
                                                                            +1 (212) 551-8434
                                                                            hkingsley@rosenbergestis.com


                                                              June 14, 2019


  Via E-mail(mkv.ch~cmGers~nti~sb.uscourts.~~v) and ECF

  The Honorable Mary Kay Vyskocil
  United States Bankruptcy Court for the Southern District of New York
  One Bowling Green
  New York, NY 10004-1408

          Re:      In re Foreign Economic Industrial Bank Ltd.(Case No. 16-13534-MKV);
                   In re Larissa Markus(Case No. 19-10096-MKV)

  Dear Judge Vyskocil:

         I write to address certain allegations set forth in the letter to Your Honor from Bruce S.
  Marks, dated June 10, 2019, regarding the location of proceeds from the sale of real estate in the
  United Kingdom (the "U.K. Proceeds") that were transferred to the account of the Larisa Markus
  Revocable Trust(the "Trust Account")in the United States.

         Mr. Marks is being extremely disingenuous by attempting to place the Discovery Parties
  and Rosenberg & Estis in a negative light by referring to an email that I sent to him without
  providing the Court with my subsequent email that clarifies that the recent $100,000 check made
  payable to Rosenberg & Estis was deposited on May 31 only after receiving permission from
  Mr. Marks. The subsequent email ~~hich is attached states, in pertinent part, as follows:

                  "The facts are as follows. Your May 31 letter to the Court
                  referenced two $100,000 wire transfers to R&E(one on 4/3 and the
                  other on 5/9), totaling $200,000. We had advised you that the time
                  accrued through the end of May would leave roughly a balance of
                  $SOK (from the $200K). On Friday afternoon [(May 31)], Warren
                  advised you that we had just received a check for an additional
                  $100,000, which you undisputedly agreed R&E could deposit and
                  we said we would hold until further agreement or court order.
                  Accordingly, your [May 31] letter to the Court (fn. 2) correctly
                  reflects that the escrow balance being held by R&E is approximately
                  $150K(the $SOK plus the $100K check just received) and that R&E
                  has agreed to `freeze' such escrow balance until further agreement
                  or court order.



  RE\41001\0001~2753140v 1
 19-10096-mg        Doc 67    Filed 06/14/19     Entered 06/14/19 12:19:26        Main Document
                                                Pg 2 of 8
ROSENBERG& ESTIS,P.C.
ATT~RNEY5 AT LAW




  The Honorable Mary Kay Vyskocil
  June 14, 2019
  Page 2


                 In accordance with your request, a copy of the $100,000 canceled
                  check that Warren voluntarily disclosed is attached to put to rest any
                  meritless claim of wrongdoing with respect to this check"
                 (underscoring in original.)

         In addition, contrary to Mr. Marks' statement in his June l O letter to the Court,
  Rosenberg & Estis never agreed to provide any bank statements as evidenced by my email
  attached thereto, which states that my firm was "endeavoring to obtain them."

          Thank you for your consideration.

                                                                Res ectfully submitted,



                                                                  oward W. Kings ey
  Enclosure
  cc:     G. Plotko, Esq.
          D. Singer, Esq.
          B. Marks, Esq.




  RE\41001\0001\2753140v 1
        19-10096-mg             Doc 67        Filed 06/14/19          Entered 06/14/19 12:19:26    Main Document
                                                                     Pg 3 of 8
Kingsley, Howard W.

From:                                      Kingsley, Howard W.
Sent:                                      Wednesday, June 5, 2019 4:54 PM
To:                                        Bruce Marks
Cc:                                        Sergey Sokolov; Ksenia Polyakova; Grigory Galkin; Yulia Cherepanova; Kate Popova;
                                           Nina Khan; Plotko, Greg; Dan Singer; Estis, Warren A.;
                                           VWORMS@VICTORAWORMSPC.COM
Subject:                                   RE: Case Nos. 16-13534(MKV) and 19-10096(MKV): Letter to Judge Vyskocil
Attachments:                               2019--0-6--checkdownload-6810.pdf



Bruce,

The facts are as follows. Your May 31 letter to the Court referenced two $100,000 wire
transfers to R&E (one on 4/3 and the other on 5i9), totaling $200,000. We had advised
you that the time accrued through the end of May would leave roughly a balance of
$50K (from the $200K). On Friday afternoon, Warren advised you that we had just
received a check for an additional $100,000, which you undisputedly agreed R&E
could deposit and we said we would hold until further agreement or court
order. Accordingly, your letter to the Courfi (fn. 2)correctly reflects that the escrow
balance being held by R&E is approximately $150K (the $50K plus the $100K check
just received) and that R&E has agreed to "freeze" such escrow balance until further
agreement or court order.

I n accordance with your request, a copy of the $100,000 canceled check that Warren
voluntarily disclosed is attached to put to rest any meritless claim of wrongdoing with
respect to this check.

This is without prejudice to all of the claims, rights and remedies of R&E and our clients
in this matter, all of which are expressly reserved.

Howard



Howard W.Kingsley
~tf:~4:; (~J1~~:~ ESTIS;P.t;.
733 Third Avenue ~ New York, New York 10017
Phone: +1 (212)551-8434 ~ Fax: +1 (212) 551-8484
             ,
             -
 1 ~tz~s e~~:,a;,rosent~ea•„,est~s.ct~m ~~•~v~va•c~se~li~ei•~estis.c~~~n

From: Bruce Marks <rr~arl<s@msle~aE.corn>
Sent: Wednesday, June 5, 2019 9:45 AM
To: Kingsley, Howard W.<hi<in~sley@rosenber~estis.com>
Cc: Sergey Sokolov <ssal<olov~rr~sle~al.car~-~>; Ksenia Polyakova <kpolyakova@msle~a(.com>; Grigory Galkin
<g~alkinC~msle~al.com>; Yulia Cherepanova <ycherepanoua@ms(e~af.com>; Kate Popova <kpopova@msle~ai.com>;
        19-10096-mg            Doc 67        Filed 06/14/19
                                                       Entered 06/14/19 12:19:26 Main Document
Nina Khan <nkhan@msle~al.corr~>; Plotko, Greg <~piotkaCa. 4
                                                     Pg     of 8
                                                          rkallp.com>; Dan Singer <dan Basin erlaw.cam>; Estis,
Warren A. <westis@rasenber~;estis.cam>; VWORMS _ VICTORAWORMSPC.C~M
Subject: RE: Case Nos. 16-13534(MKV)and 19-10096(MKV): Letter to Judge Vyskocil

This message has originated outside your organization.

Howard,

      So that there is no confusion, I was under the impression that he was referring
to the second $100,000. I want the copy ofthe check and the postmarked envelope
to determine whether it was signed (possibly backdated) and sent after the order
freezing the money. please provide this by 5 pm today. I don't have to explain to
you the concerns if your firm has custody offunds which were sent in violation of
the order. I worked with you in good faith and I expect the same.

From: Kingsley, Howard W. <hkin~sley@roser~ber~estis.corn>
Sent: Wednesday, June 5, 2019 9:36 AM
To: Bruce Marks <rr~arks(c~msle~al.com>
Cc: Sergey Sokolov <ssokolov@msle~al.corn>; Ksenia Polyakova <kpolyakova@msle~al.corr~>; Grigory Galkin
<~~all<in@msle~aLcom>; Yulia Cherepanova <ych~repanov~mslegal.com>; Kate Popova <kpopava@msle~al.com>;
Nina Khan <nkhanC~msl~~al.com>; Plotko, Greg <gpEotko@rkoElp.carr~>; Dan Singer <dar~@dasin~~rlaw.com>; Estis,
Warren A. <w~stis(~ros~nber~estis.com>; VWC?RMSC~VICTOHAWORM5PC.00(Vf
Subject: RE: Case Nos. 16-13534(MKV)and 19-10096(MKV): Letter to Judge Vyskocil




There should be no confusion.

On Friday morning, we advised you that R&E would be holding a balance of
approximately $50,000.

On Friday afternoon, Warren advised you that we had just received a check for an
additional $100,000, which you agreed R&E could deposit and we said we would hold
until further agreement or court order.

       ., .~



Howard W. Kingsley

733 Third Avenue ~ New York, New York 10017
Phone: +1 (212)551-8434 ~ Fax: +1 (212)551-8484
[l~ir~~s[c~a~t~ose3~17e:x-~;estis.cn2~~ (~vt~«.rose~lbe~•~,estis.co~~~

From: Bruce Marks <marksC~mslegal.com>
Sent: Friday, May 31, 2019 10:49 PM
                                                                         z
      19-10096-mg        Doc 67      Filed 06/14/19   Entered 06/14/19 12:19:26       Main Document
To: Kingsley, Howard W. <hkin~sley~rosenber~estis.carr~> 5 of 8
                                                     Pg
Cc: Sergey Sokolov <sscakolov~rns(e,~al.com>; Ksenia Polyakova <kpolyal<ova@msle~al.cor~n>; Grigory Galkin
<~~aikin~a ms(e~al.com>; Yulia Cherepanova <vcherepanova@msle~al.cam>; Kate Popova <kpopava@ms3e~al.cam>;
Nina Khan <nkhan@msle~al.com>; Plotko, Greg <~platko@rkollp.com>; Dan Singer <dan@dasin~er(aw.com>; Estis,
Warren A. <westis@rosee~ber~estis.com>; V~IVORMS@VI~TOftAWORMSPC.COM
Subject: RE: Case Nos. 16-13534(MKV)and 19-10096(MKV): Letter to Judge Vyskocil

This message has originated outside your organization.

Warren, howard:

      I am a little confused about the $100,000 check which you said you just
received. I assumed that this was the second $100,000 retainer, which was reflected
in the statement and our letter. Am I correct? If not, when was this check signed
and who signed it? thanks.

From: Kingsley, Howard W. <hf<ingsley(a~rosenber~estis.cor~n>
Sent: Friday, May 31, 2019 4:52 PM
To: Bruce Marks <marl<s@msle~al.com>
Cc: Sergey Sokolov <ssokolov(a~msle~aLcom>; Ksenia Polyakova <(<polyakova@~sle~al.cam>; Grigory Galkin
<ggalkin@rt~sle~al.cam>; Yulia Cherepanova <ycherepanc~va@ms(e~al.cam>; Kate Popova <ktaopova@msle~al.com>;
Nina Khan <n!<I~ar~@rnsie~al.com>; Plotko, Greg <~plotko@rko(Ip.com>; Dan Singer <dan@dasin~erlaw.com>; Estis,
Warren A. <westist~roser~ber~estis.cam>; VWORMS@VICTORAUVORMSPC.CC7M
Subject: RE: Case Nos. 16-13534(MKV)and 19-10096(MKV): Letter to Judge Vyskocil




L
~~

After we received this letter, Warren and I called you to clarify two things you said in
the letter. This email confirms our conversation.

On our conversation earlier today at about noon, Warren and I did not "indicate[] that
M r. Bykov will freeze monies in the possession of the LM entities, including Protax," as
we stated that only Protax agreed. In any event, after receiving your letter, we spoke
with Mr. Bykov who has agreed fio freeze monies in the possession of the "LM Entities,"
which term you agreed means, in addition to Protax, "LM Property Management LLC,
LM Realty 31 B LLC and Larisa Markus Revocable Trust" (the entities which have the
bolded, italicized entries in your letter).

We also advised you that Warren and I did not agree to provide any accounting. This
confirms that, in lieu of any "accounting," you agreed that you will accept the bank
statements from Protax and the LM Entities (as defined above)for the month of May,
which are endeavoring to obtain.

Have a nice weekend,
                                                         3
       19-10096-mg             Doc 67             Filed 06/14/19         Entered 06/14/19 12:19:26    Main Document
                                                                        Pg 6 of 8
Howard



Howard W. Kingsley

733 Third Avenue ~ New York, New York 10017
Phone: +1 (212)551-8434 ~ Fax: +l (212)551-8484
hkiri
  _ rslc~~~~rosc;~lber~esfiis.ct~m
  ~   ~.r.._ -_____~_._            w«~w.rosenb~.r~es~is.co~~~

From: Nina Khan <nkhan~ms(e~al.carn>
Sent: Friday, May 31, 2019 4:21 PM
To: Plotko, Greg < lotko rkoll .com>; Dan Singer <dan dasin~erlaw.cram>; Kingsley, Howard W.
<hkin~sley~rosenber~estis.com>; Estis, Warren A. <westis ros~nber estis.cc~n~>; VV~IQRMS VICTC7RAV11UR11~SPC.COM
Cr. Sergey Sokolov <ssakolov msle aE.com>; Ksenia Polyakova <Jcpol~rakava(a~msle~a(.earn>; Grigory Galkin
<~ ~aIkin(c~msle~al.com>; Yulia Cherepanova < there anaua msle al.com>; Kate Popova <~opava{a~msle~a(.cnm>;
Bruce Marks <marks msie~a3.com>
Subject: Case Nos. 16-13534(MKV)and 19-10096(MKV): Letter to Judge Vyskoci)

This message has originated outside your organization.

Counsel.
Attached please find a letter from Bruce Marks to Judge Vyskocil that was filed today via the ECF system in the above-
referenced Bank and Markus cases.


Dina Tarzana Khan, Esquire
nkhant~mste~al•com
www.marks-sokolay.tom
1835 Market Street, 17th Roar
PhiEadetphia, PA 19103
Tet: 215-569-84Q1
fax:215-564-8912



                           ^   - .n"tT'7L7~i•e E's"~ .~'-..T L.s;.~fd




*~k**~k%k***#~k*~k**~k*#*~k ~k ~k*~k**~k******~k ~k*~k*~k**~k****~k***~k***~k**ok*~k ~k****~k ~k##*


This message is intended only for the use of the individual or entity to which it is addressed, and may contain
information that is privileged, confidential and exempt from disclosure under applicable law. If the reader of this
message is not the intended recipient, or the employee or agent responsible for delivering the message to the intended
recipient, you are hereby notified that any dissemination, distribution or copying of this communication is strictly
prohibited. If you have received this communication in error, please delete it and notify us immediately.

I mportant Notice: Always independently confirm wiring instructions in person or via a telephone call to a trusted and
verified phone number.
**********************************************************************




                                                                           4
      19-10096-mg        Doc 67      Filed 06/14/19      Entered 06/14/19 12:19:26           Main Document
                                                        Pg 7 of 8
~ : ~ -~ c~ ~~c~ ~~    :~ a ~ ~-~ '~ :~ c-gym



 The details presented in this document were requested by the customer. Go to subsequent pages to see check details.

     Check Search Results
     Checks displayed:                             ~
     Account number:                                     6810

     Date range:
     Check number(s):
     Amount:




O 2016 JPMorgan Chase & Co.
          19-10096-mg                   Doc 67      Filed 06/14/19            Entered 06/14/19 12:19:26      Main Document
                                                                             Pg 8 of 8

 Post date:                05/31/2019                                             Account:                6810

 Amount:                   $ 100000.00                                            Check Number:   1 188



~` ~tr~~                                                         arm    iiee '`
      LARISA MARKUS REVOCABLE TRUST
                               zoz
              z Ri"w`oak°Hviuoos                                         ~,.,~o
                                                  ~~ur.~r 5~079~/9
 ~fb4~ d,~~d._ _._•P~sNir    Cam' ~~s, PC                 -.-.--1 ~ fw, v~ vo
             vne- /..~.ta/zt~a~L~.v~oscr~~ ze~v/ %vv
               CHASE(j
               ,_..~
                ..~~. .~ ..~. r..


              n'O01188n• i          00 2 1~:       68 Y0~~•




02016 JPMorgan Chase & Go.
